ORDER NUNC PRO TUNC
Counsel for Appellee, National Farmer’s Union Property and Casualty Company, filed a petition for rehearing to correct a scrivner’s error after the mandate was issued in this case by this Court. The opinion of the Court is reported at Farmers Ins. Co., Inc. v. Thomas, 743 P.2d 1080 (Okl.1987).
The first three grammatical paragraphs of the opinion refer to two insurance companies, National Farmer’s Union Property and Casualty Company (National Farmers), and Farmers Alliance Mutual Insurance Company (Farmers Alliance). Where National Farmer’s Union Property and Casualty is referred to, in the first three paragraphs of the reported opinion, Farmers Alliance Mutual Insurance Company is to be inserted. Where Farmers Alliance Mutual Insurance Company is referred to, in the first three paragraphs of the reported opinion, National Farmer’s Union Property and Casualty is to be inserted.
The insurance company (Farmers Alliance), is correctly identified in the opinion subsequent to the third grammatical paragraph, as the insurance company of the party, Elaine Goodman.